                  Case 1:12-cr-00695-KMW
                  Case 1:12-cr-00695-KMW Document
                                         Document 97
                                                  98 Filed
                                                     Filed 04/03/21
                                                           04/06/21 Page
                                                                    Page 11 of
                                                                            of 11



                                                               U.S. Department of Justice

                                                               United States Attorney
                                                               Southern District ofNew York
                                                                                         r.== ======= ===;i
                                                                                          u.:,uL .:,ur, I
                                                               The SilvioJ Mollo Bui/a   JJ)OCUMENT
                                                               One Saint Andrew's Plaz     ·
                                                               New York, New York IOC    7ELECTRONICALL Y FILED
                                                                                         DOC#:
                                                               April 3, 2021             DATEF-IL
                                                                                                _E_D_: _ 'f_/.,.....
                                                                                                               C-/ ,-~ -/ -
        Honorable Kimba M. Wood                                                                                 '     ,
        United States District Judge
        Southern District of New York
        Daniel Patrick Moynihan United States Courthouse
        500 Pearl Street
        New York, New York 10007

                                 Re:      United States v. Justo Garcia-Hernandez,
                                                                                                  MEMO ENDORSED
                                          Sl 12 Cr. 695 (KMW)

         Dear Judge Wood:

                 The Government respectfully writes in the above-captioned matter, on behalf of both
         parties, and with the support of the Probation Office, to request that the conference scheduled for
         April 13, 2021, at 11 :00 a.m., be adjourned for approximately 30-45 days, to a date and time
         convenient for the Court (other than May 18, the morning of May 20, the morning of May 21, or
         the morning of May 26). The bases for this request are to permit the Probation Office additional
         time to assess the defendant's compliance with his obligations, including to review documents
         provided by the defendant, and the parties additional time to discuss a potential resolution.

   ~           ~~            "(.(_   •~   ~     C)UC-Nz.<J\    Respectfully submitted,

-\.a   t--'\.A.t.j ~\.,,at) d.'' µ         ~: oor·~.           AUDREY STRAUSS
                                                               United States Attorney

                                                         By:   s/ Daniel C. Richenthal
                                                               Daniel C. Richenthal
                                                               Assistant United States Attorney
                                                               (212) 637-2109
         cc:    (by ECF)

                Richard J. Ma, Esq.

                (by email)

                Shawnte Lorick
                                                                        SO ORDERED:                 N.Y., N.Y.' 7/s   1~   I

                U.S. Probation Officer


                                                                                         U.S.O.J.
